Arthur H. Healey, J.,
concurring. While I am not, on this record, persuaded by the defendant’s due pro*130cess argument basically because of the mix that goes into the determination of a condign sentence for a criminal defendant, I write separately to point out the significance of a factor considered by the trial court at sentencing that concerns me.
As the majority opinion points out, the defendant was permitted to plead guilty to a substitute information charging him with sexual assault in the third degree, in violation of General Statutes § 53a-72a (1). Penetration is not an element of the crime to which he pleaded guilty. For that matter, sexual intercourse, as defined in General Statutes § 53a-65 (2) was not an element of the crime charged in the substitute information. The sentencing judge, in his remarks prior to sentencing said that “it was very difficult for me to accept the defendant’s version that there was no sexual intercourse here” and that the defendant’s “unwillingness or inability to admit [it] to himself or yourself . . . undercuts in my mind a truly rehabilitative effort.” The record, however, also discloses that at the time the guilty plea was taken, the state noted that while the victim would testify to penetration, it would have difficulty proving that penetration occurred because no medical tests had been performed on the victim who had taken a bath immediately after the incident. It also indicates that during the canvass, while the defendant admitted all the facts of the offense as recited, he did not admit that sexual intercourse had taken place.
I have no question that the information that a sentencing judge can consider in imposing sentence is broad in scope; see, e.g., United States v. Tucker, 404 U.S. 443, 446, 92 S. Ct. 589, 30 L. Ed. 2d 592 (1972); State v. Chuchelow, 128 Conn. 323, 324, 22 A.2d 780 (1941); and need not satisfy traditional evidentiary requirements. See, e.g., Williams v. Illinois, 399 U.S. 235, 243, 90 S. Ct. 2018, 26 L. Ed. 2d 586 (1970); Commonwealth v. Celeste, 358 Mass. 307, 309-10, 264 N.E.2d *131683 (1970). In a word, I agree that “the sentencing judge is entitled to all the help he can get.” United States v. Majors, 490 F.2d 1321, 1322 (10th Cir. 1974). A general principle concerning judicial discretion in sentencing matters involving confinement could be said to be that “the sentence imposed in each case should call for the minimum amount of custody or confinement which is consistent with the protection of the public, the gravity of the offense and the rehabilitative needs of the defendant.” ABA Standards Relating to Sentencing Alternatives and Procedures, Approved Draft § 2.2. It has also been generally recognized that four principles have been set out as goals of criminal punishment: deterrence, rehabilitation, retribution and isolation. See, e.g., Pugsley, “Retributivism: A Just Basis for Criminal Sentences,” 7 Hofstra L. Rev. 379, 381 (1979); Perlman & Stebbins, “Implementing an Equitable Sentencing System: The Uniform Law Commissioners’ Model Sentencing and Corrections Act,” 65 Va. L. Rev. 1175 (1979). Rehabilitation emerges as a significant consideration in sentencing. While the “kind and limits of punishment made by the trial judge-should be afforded high respect”; People v. Notey, 72 App. Div. 2d 279, 782, 423 N.Y.S.2d 947 (1980); I find it very difficult to agree that the “unwillingness or inability” of the defendant to admit to an element of a crime of which he is no longer charged1 should “undercut [in the mind of the sentencing judge] a truly rehabilitative effort.” Moreover, this element was not admitted by the defendant when he pleaded guilty to the substituted charge and the court accepted his plea to that charge. It is not the crime of sexual assault in the first degree for which the defendant must be rehabilitated but the crime to which he, in fact, pleaded guilty. One might also argue that his denial may have attenuated some*132what the offered indicium of reliability of otherwise inadmissible evidence. In addition, a defendant must be given an opportunity to explain or rebut contested factual information relied on by the sentencing court. See, e.g., United States v. Collins Spencer Catch the Bear, 727 F.2d 759, 761 (8th Cir. 1984); United States v. Papajohn, 701 F.2d 760, 763 (8th Cir. 1983); United States v. Ray, 683 F.2d 1116, 1120 (7th Cir. 1982); Farrow v. United States, 580 F.2d 1339, 1360 (9th Cir. 1978). This defendant simply would not admit to a critical circumstance that was vital to the crime originally charged and withdrawn, which circumstance was not vital to the substituted crime to which he pleaded guilty and to which the court accepted his plea.
There is absolutely no question that “ ‘[sentencing should not be a game in which a wrong move by the judge means immunity for the prisoner.’ ” State v. Langley, 156 Conn. 598, 602, 244 A.2d 366, cert. denied, 393 U.S. 1069, 89 S. Ct. 726, 21 L. Ed. 2d 712 (1968), quoting King v. United States, 98 F.2d 291, 296 (D.C. Cir. 1938). Where society through its criminal processes has decided that justice would be served by a plea to a lower charge, I submit that society is dis-served by positing as negatively rehabilitative the “unwillingness or inability” of the defendant to admit to an element of a crime which society has decided not to press against him. Because I cannot fairly read the record to establish that the imposition of sentence by the trial court was based solely on the “unwillingness or inability” of the defendant to admit an element of an uncharged crime, I therefore concur in the result. Moreover, the sentence as imposed was within the statutory limits. See State v. Williams, 173 Conn. 545, 558, 378 A.2d 588 (1977).
I concur in the result.

 The state withdrew the original information and in its stead filed a substitute information charging the defendant with a crime two degrees lower in severity.